                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON SCOTT HARSIN,                                  Case No. 19-cv-07018-JST
                                                         Petitioner,
                                   8
                                                                                              ORDER OF TRANSFER
                                                  v.
                                   9

                                  10     RICK HILL,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner at Folsom State Prison in Represa, California has filed a petition

                                  14   for a writ of habeas corpus under 28 U.S.C. § 2254. Petitioner challenges a conviction obtained in

                                  15   the Shasta County Superior Court. Shasta County is in the venue of the United States District

                                  16   Court for the Eastern District of California. Petitioner is also incarcerated in that district.

                                  17          Venue for a habeas action is proper in either the district of confinement or the district of

                                  18   conviction, 28 U.S.C. § 2241(d). Federal courts in California traditionally have chosen to hear

                                  19   petitions challenging a conviction or sentence in the district of conviction. Dannenberg v. Ingle,

                                  20   831 F.Supp. 767, 767 (N.D.Cal.1993); Habeas L.R. 2254–3(a). Here, petitioner was convicted in,

                                  21   and is confined in, the Eastern District of California. Venue for petitioner’s habeas action lies in

                                  22   the Eastern District, not in this district. Accordingly, this case is TRANSFERRED to the United

                                  23   States District Court for the Eastern District of California. See 28 U.S.C. § 1406(a); Habeas L.R.

                                  24   2254-3(b). The Clerk shall transfer the file herewith.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 5, 2019
                                                                                         ______________________________________
                                  27
                                                                                                       JON S. TIGAR
                                  28                                                             United States District Judge
